Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments are acknowledged.  Claims 1- 16 remain pending and all product claims (claims 1-15) are now under examination, following rejoinder.
The examiner is open to interview to advance prosecution on the merits and invites applicant to schedule such if of value.

Allowable Subject Matter & Claim Objections - Maintained
Claims 8-14 are objected to because of the following informalities:  such depend upon a rejected base claim but would be allowable if put into independent form.  Appropriate correction is required.
	The products of claims 8-14, Formula’s 1-7, were not found to be reasonably taught or suggested by the prior art of record.  Were the claims amended thereto such would receive favorable consideration pending the final updated search of the art, including interference search.

Election/Restrictions – Withdrawn-in-Part (Product Claims, But Not Method Claim), Maintained
Applicant's election with traverse of Group I (product), claims 1-15, as drawn to elected species Formula 2 (claim 9, bearing the only peptide described, SEQ ID NO: 1, GYHWYGYTPQNVI), in the reply filed on 10/30/20 is acknowledged.  The group traversal is on the ground(s) that the inventions are technically linked; however, this is not found persuasive because that technical feature was found to be known and therefore not special, rendering the claim groups lacking unity.  Should allowable subject matter be found as to Group I (product), the non-elected Group II may be eligible for rejoinder under In re Ochiai/Brouwer.  Regarding the species election, while applicant traversed the species election, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Per standard restriction species election practice, should the elected species be found allowable, the examiner will move on to searching the ‘next’ species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
In this case, claims 8-14 as drawn to product formula’s 1-7, find written description support, but not any conjugate comprising any peptide including tryptophan as capable of carrying out the intended use of binding some form of cancer receptor to thereby exert said photodynamic effect in order to reduce, inhibit or eradicate said cancer cell bearing said receptor.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
With the exception of the elected peptide and the other products of Formula’s 1-7, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 



Response to Arguments (and ‘Functional’, Not Structural Amendments)
	Applicant’s arguments have been fully considered but not found persuasive for the reasons for record.  The added functional language is not found to remedy these deficiencies as the issue at hand is structural relevant to these products, where functional language does not per se breathe life into the claims absent sufficient structural support as to possession of the products at hand.  But for those fully defined products in possession at the time of filing, it cannot be known what beyond would have functioned as intended.  
The examiner is open to interview to advance prosecution on the merits and invites applicant to schedule such if of value.
Prior Art Made of Record, But Not Relied Upon, Previously Noted
	Fontenot et al. Targeting of the epidermal growth factor receptor with mesoporphyrin IX-peptide conjugates. Journal of Porphyrins and Phthalocyanines (2016),20(1/4), 352-366. https://pubmed.ncbi.nlm.nih.gov/27738394/
	Fontenot teach closely related compounds but with a peptide bearing another additional glycine at the N-terminus of instant peptide SEQ ID NO: 1 without any teaching or suggestion to remove such, absent some other rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654